This pro se petitioner is seeking review of respondent’s denial of petitioner’s application for tax exempt status as a 26 U.S.C. § 501(c)(19) organization. The petitioner believes this court has jurisdiction to review under 28 U.S.C. § 1507. We, however, respectfully disagree and hold that this court lacks jurisdiction to review respondent’s denial.
The general rule is that this court has no jurisdiction over declaratory judgment actions. United States v. King, 395 U.S. 1 (1969); Beebe v. United States, 226 Ct.Cl. 726, 640 F.2d 1283 (1981). The exception to this rule, 28 U.S.C. § 1507, is only applicable to 26 U.S.C. § 7428 (Supp. IV 1980) which in turn is concerned with declaratory judgments relating to status and classification of organizations under 26 U.S.C. § 501(c)(3) and those sections mentioned in Sec. 7428. Section 501(c)(19) is not one of the mentioned sections. See generally Change-All Souls Housing Corp.v. United States, 229 Ct.Cl. 380, 671 F.2d 463 (1982); Northern California Central Services, Inc. v. United States, 219 Ct.Cl. 60, 591 F.2d 620 (1979).
Accordingly, we cannot declare petitioner to be qualified for Sec. 501(c)(19) tax exempt status (petitioner’s claim "a”), order respondent to issue an approval of petitioner’s tax exempt status (claim "b”), and declare petitioner’s trustee to be a fully qualified veteran on active duty (claim "d”). Since the jurisdictional issues are dispositive, we need not and do not consider petitioner’s request for reimbursement of legal and court costs (claim "c”).
it is therefore ordered that this pro se petition be and is hereby dismissed.